Citation Nr: 0602780	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected atherosclerotic coronary artery disease 
with hypertension and nephritis for the period prior to June 
3, 2002, and in excess of 60 percent from June 3, 2002 until 
August 14, 2003.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cerebrovascular accident.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the RO.  

In the appealed rating decision, the RO denied entitlement to 
an evaluation in excess of 30 percent for the service-
connected nephritis with hypertension.  

Subsequently, in July 2002, the RO expanded the grant of 
service connection to include atherosclerotic coronary artery 
disease and increased the evaluation to 60 percent, effective 
on June 3, 2002.  

In an August 2003 rating decision, the RO increased this 
evaluation to 100 percent, effective on August 14, 2003.  

The prior 30 and 60 percent evaluations remain at issue on 
appeal, as the grant of a 100 percent evaluation was not 
effectuated as of the date of the veteran's April 2001 claim.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of an initial evaluation in excess of 10 percent 
for the service-connected residuals of a cerebrovascular 
accident is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by no more than level V hearing in the right ear 
and level XI on the left.  

2.  Prior to June 3, 2002, the veteran's atherosclerotic 
coronary artery disease with hypertension and nephritis was 
productive of no significant active renal disease, but there 
was evidence indicating two episodes of congestive heart 
failure and an ejection fraction of 50 percent.  

3.  For the period from June 3, 2002 until August 14, 2003, 
the veteran's atherosclerotic coronary artery disease with 
hypertension and nephritis was productive of left ventricular 
dysfunction with an ejection fracture of 36 percent, without 
significant renal disease or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
however, evidence beginning on June 3, 2002 indicates that it 
is as likely as not that he had chronic congestive heart 
failure as of that date.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2005).  

2.  The criteria for the assignment of a 60 percent 
evaluation for the service-connected atherosclerotic coronary 
artery disease with hypertension and nephritis for the period 
prior to June 3, 2002 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104 
including Diagnostic Code 7005, 4.115, 4.115a, 4.115b 
including Diagnostic Code 7502 (2005).  

3.  The criteria for the assignment of a 100 percent 
evaluation for the veteran's service-connected 
atherosclerotic coronary artery disease with hypertension and 
nephritis for the period beginning on June 3, 2002 until 
August 14, 2003 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104 
including Diagnostic Code 7005, 4.115, 4.115a, 4,115b 
including Diagnostic Code 7502 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  VCAA implementation regulations 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed  rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  

The numerical designation of impaired efficiency (I through 
XI) will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).  

Next, the percentage evaluation will be found from Table VII 
(in 38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.  

There are specific rating criteria for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  In these 
situations, the results from either Table VI or Table VIa 
(puretone threshold average only), whichever are more 
favorable, are used.  38 C.F.R. § 4.86.  

On the authorized audiological evaluation conducted during 
the veteran's August 2001 VA examination, puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
--
60
60
70
80
LEFT
--
+110
+110
+110
+110

Average puretone thresholds were 67.5 decibels in the right 
ear and +110/not known in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear but also revealed no findings in the "dead" left 
ear.  The examiner noted moderate to severe mixed loss in the 
right ear, with good speech recognition; and no response to 
pure tone or speech testing in the left ear.  

The Board notes that the veteran has not undergone 
audiological testing since this VA examination but has also 
not asserted a subsequent worsening of his hearing.  See 
VAOPGCPREC 11-95 (April 7, 1995) (regarding the limited 
circumstances in which a repeat examination is needed in the 
context of an increased evaluation claim).  

The results from the August 2001 VA examination equate to 
level II hearing of the right ear under and level XI hearing 
of the left ear under Table VI of 38 C.F.R. § 4.85.  These 
findings equate to 10 percent under Table VII.  

In this case, however, all pure tone thresholds exceed 55 
decibels bilaterally.  As such, 38 C.F.R. § 4.86 applies, and 
consideration of Table VIa (puretone threshold average only) 
is warranted.  As applied to this table, the results from 
August 2001 equate to level V for the right ear and level XI 
for the left ear.  With these numerical designations, a 40 
percent evaluation, but not more, is warranted under Table 
VII.  

The Board observes that the veteran's lay assertions of 
decreased hearing, from his April 2001 claim, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board further notes, however, that the veteran is free to 
submit evidence at a future date in furtherance of the 
assignment of a higher current evaluation, such as recent 
audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a 40 percent evaluation, and the evidence 
is against the veteran's claim for an increased evaluation 
for bilateral hearing loss.  This claim must therefore be 
denied.  38 C.F.R. § 4.7.  


IV.  Atherosclerotic coronary artery disease with 
hypertension and nephritis

In a January 1955 rating decision, the RO granted service 
connection for chronic nephritis in view of the fact that 
this disorder was noted on the veteran's discharge 
examination report.  A 10 percent evaluation was assigned, 
effective from July 1954.  

The RO, in a March 1971 rating decision, continued the 10 
percent evaluation but recharacterized the service-connected 
disorder to include hypertension.  

In a September 1976 rating decision, the RO increased the 
veteran's evaluation to 30 percent as of December 1975 in 
light of a VA examination report showing elevated blood 
pressure readings.  

As a July 1988 VA examination showed no evidence of active 
nephritis, the RO, in a November 1988 rating decision, 
reduced the veteran's evaluation to 20 percent, effective 
from February 1989.  

However, the RO, in an October 1992 rating decision, 
increased the evaluation back to 30 percent as of April 1991 
in view of evidence of a myocardial infarction.  

In March 2001, the veteran was hospitalized at a VA facility 
with a congestive heart failure exacerbation.  He was given 
nitroglycerin and heparin drips, as well as anti-hypertensive 
medications.  

A November 2000 echocardiogram was noted to have shown an 
ejection fracture of 50 percent.  Following the 
hospitalization, the veteran's discharge condition was good.  

A second VA hospital report, covering a period from March to 
May of 2001, also includes a diagnosis of congestive heart 
failure.  

In November 2001, the veteran underwent a VA genitourinary 
examination.  In the examination report, the examiner noted 
recent findings showing serum creatinine ranging between 1.0 
and 1.6 mg/dl.  Laboratory findings included creatinine of 
1.3 and BUN of 14.  Urinalysis revealed trace protein and was 
otherwise unremarkable.  A renal ultrasound "demonstrated 
inability to identify his left kidney."  Blood pressure was 
175/81.  

The examiner also noted that the veteran had cerebrovascular 
disease and atherosclerotic coronary artery disease and 
indicated that it was unclear whether the veteran actually 
had a nephrectomy while in service.  

In rendering diagnoses, the examiner indicated that there was 
no significant active renal disease at the present time.  The 
examiner also diagnosed chronic hypertension, which had been 
severe in the past and was more likely than not at least 
partially due to chronic nephritis; and atherosclerotic 
coronary artery disease, exacerbated by hypertension.  

The veteran was hospitalized at Forbes Regional Hospital in 
Monroeville, Pennsylvania beginning on June 3, 2002.  At 
admission, the veteran was tachypneic and very short of 
breath, with profound acute pulmonary failure.  

Laboratory studies revealed BUN of 10 and creatinine of 1.1.  
The left ventricle was of normal size, with a mild to 
moderate degree of left ventricular hypertrophy, global 
hypokinesis of the septum, and an ejection fraction of 40 to 
45 percent.  

A chest x-ray study revealed congestive heart failure.  The 
veteran was discharged with improvement on June 8, 2002.  

In a July 2002 rating decision, the RO recharacterized the 
veteran's disorder as atherosclerotic coronary artery disease 
with hypertension and nephritis and increased the evaluation 
to 60 percent as of June 3, 2002, the date of 
hospitalization.  

Subsequently received records indicate that the veteran was 
hospitalized at a VA facility in July 2002 and had an 
ejection fraction of 36 percent on a stress test.  
Hospital records from this period also indicate a diagnosis 
of congestive heart failure with systolic and diastolic 
dysfunction.  The X-ray studies revealed probable pulmonary 
venous congestion.  

The VA x-rays from September 2002 did not show "florid 
congestive heart failure."  However, the veteran was further 
hospitalized for congestive heart failure in August 2003.  

In an August 2003 rating decision, the RO increased the 
veteran's evaluation to 60 percent, effective on August 14, 
2003.  

The RO based this evaluation on a VA examination conducted on 
August 14, 2003, which revealed an estimated METs level of 3 
and congestive heart failure.  

The RO has considered the veteran's evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7005 and 38 C.F.R. 
§ 4.115b, Diagnostic Code 7502.  

Under Diagnostic Code 7005, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease), with a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent evaluation is assigned in cases of more than one 
episode of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  

A 100 percent evaluation in order in cases of chronic 
congestive heart failure; a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

Under Diagnostic Code 7502, chronic nephritis is to be 
evaluated as renal dysfunction, under 38 C.F.R. § 4.115a.  

In cases of renal dysfunction with albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
or transient or slight edema with hypertension at least 10 
percent disabling under Diagnostic Code 7101 (e.g., diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control), 
a 30 percent evaluation is warranted.  

A 60 percent evaluation is assigned in cases of constant 
albuminuria with some edema; a definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 (e.g., diastolic pressure predominantly 
120 or more).  

An 80 percent evaluation contemplates persistent edema and 
albuminuria with BUN 40 to 80mg%; creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  

A 100 percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; BUN more than 80mg%; creatine more than 8mg%; or 
markedly decreased function of the kidney or other organ 
systems, especially cardiovascular.  

In cases of nephritis, separate evaluations are not to be 
assigned for heart disorders and any form of nephritis on 
account of the close interrelationships of cardiovascular 
disabilities.  Exceptions to this include if absence of a 
kidney is the sole renal disability or in the event that 
chronic renal disease has progressed to the point where 
dialysis is required.  38 C.F.R. § 4.115.  

Prior to June 3, 2002, the veteran's disorder was productive 
of no significant active renal disease.  However, he was 
hospitalized at a VA facility on two occasions between March 
and May of 2001.  On both occasions, congestive heart failure 
was noted.  

Neither hospitalization report specifically indicates that 
the veteran's congestive heart failure was chronic, as is 
required for a 100 percent evaluation, but this evidence is 
certainly suggestive of two episodes of congestive heart 
failure in one year.  

Moreover, the March 2001 VA examination report indicates a 
recent ejection fraction finding of 50 percent.  
Consequently, the Board finds that the criteria for a 60 
percent evaluation, but not more, under Diagnostic Code 7005 
were met prior to June 3, 2002.  

The evidence beginning on June 3, 2002, the date of the 
veteran's private hospitalization, indicates worsening 
symptomatology, including profound acute pulmonary failure 
and an ejection fraction of 40 to 45 percent.  

The Board also notes that an ejection fraction of 36 percent 
was shown by a July 2002 stress test.  These findings, in and 
of themselves, were still consistent with a 60 percent 
evaluation.  

However, the x-ray study from June 3, 2002 confirmed the 
presence of congestive heart failure.  

While this was not shown by September 2002 x-rays, congestive 
heart failure was clearly indicated by VA hospitalization and 
examination reports in July 2002 and August 2003.  

Given the June 2002 x-ray study and the evidence of ongoing 
ejection fraction percentage reduction, the Board finds that 
it is as likely as not that, as of June 3, 2002, the veteran 
had chronic congestive heart failure.  Such a finding 
warrants a 100 percent evaluation under Diagnostic Code 7005.  

Overall, the evidence supports a 60 percent evaluation for 
service-connected atherosclerotic coronary artery disease 
with hypertension and nephritis for the period prior to June 
3, 2002, and a 100 percent evaluation beginning on June 3, 
2002.  To this extent, the appeal is granted.  



ORDER

An evaluation in excess of 40 percent for the service-
connected bilateral hearing loss is denied.  

A 60 percent evaluation for the service-connected 
atherosclerotic coronary artery disease with hypertension and 
nephritis is granted for the period prior to June 3, 2002, 
subject to the regulations governing the payment of VA 
monetary benefits.

A 100 percent evaluation for the service-connected 
atherosclerotic coronary artery disease with hypertension and 
nephritis is granted for the period from June 3, 2002 until 
August 14, 2003, and thus for the entire period beginning on 
June 3, 2002, subject to the regulations governing the 
payment of VA monetary benefits.  



REMAND

The Board is aware that the length of time since a VA 
examination, in and of itself, does not warrant a further 
examination within the context of an increased evaluation 
claim.  See VAOPGCPREC 11-95 (April 7, 1995).  

In this case, however, the veteran was last examined for his 
residuals of a cerebrovascular attack in November 2001, and 
VA records from August 2003 indicate that he was assessed for 
a "fall risk" and recommended for a bed "that enables the 
patient to exit towards his/her stronger side if possible."  

The veteran's previous November 2001 VA examination report 
indicates that his 1998 cerebrovascular accident resulted in 
left hemiparesis, and the finding of him to be a "fall 
risk" suggests a possible worsening in his condition.  As 
such, extend of this service-connected disability should be 
addressed on a further examination.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate examiner 
who has reviewed his claims file.  This 
examiner should note all current symptoms 
of the veteran's residuals of a 
cerebrovascular accident.  All resultant 
functional impairment (e.g., left-sided 
hemiparesis) must be described.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The RO should then readjudicate the 
veteran's claim for a higher initial 
evaluation for residuals of a 
cerebrovascular accident.  If the 
determination of this claim remains less 
than fully favorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


